Citation Nr: 1716079	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  04-35 758	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for blood in the stool. 

3.  Entitlement to service connection for hyperlipidemia.  

4.  Entitlement to service connection for degenerative joint disease of the left arm.  

5.  Entitlement to service connection for peptic acid syndrome.  

6.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative joint disease of the left knee.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches.

(The issues of entitlement to service connection for right eye vision loss, a chest tumor, limitation of motion of the left arm, and breathing problems; entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified from October 13, 2011 to January 6, 2014; entitlement to an initial rating in excess of 70 percent for PTSD and depressive disorder not otherwise specified since January 7, 2014; and entitlement to a total disability rating based on individual unemployability (TDIU) are subject to a separate decision under the same docket number.  The issues of entitlement to nonservice-connected pension benefits and special monthly pension by reason of being in need of regular aid and attendance or on account of being housebound are subject to a separate decision under a different docket number.)


REPRESENTATION

Veteran represented by:	Paul B. Burkhalter, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel









INTRODUCTION

The Veteran served on active duty in the United States Army from August 1977 to August 1980, January 1983 to October 1987, and September 1990 to May 1991, including in the Southwest Asia Theater of Operations.  He also served in the Army National Guard and the Naval Reserves.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2005, the Veteran testified at a videoconference hearing held before the Veterans Law Judge Parakkal on these eight service connection issues.  A transcript of that hearing has been associated with the record.  

In July 2007, the Board denied these claims and, thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In September 2008, based on a Joint Motion for Remand (JMR), the Court remanded the claims to the Board for compliance with the terms of the JMR.  

In March 2010, the Board in turn remanded these claims for further development to the RO.  In December 2015, the Board remanded these claims for another videoconference hearing.

In April 2016, the Veteran testified at a videoconference hearing held before the Veterans Law Judge Heneks on these eight service connection issues.  A transcript of that hearing has been associated with the record.  At that hearing, the Veteran waived the right to a hearing with the third member of this panel.  See April 2016 hearing transcript, page 43; Arneson v. Shinseki, 24 Vet. App. 379 (2011).


FINDINGS OF FACT

1.  On April 21, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal is requested of the appeal of the issues of entitlement to service connection for hypertension, blood in the stool, hyperlipidemia, and degenerative joint disease of the left arm.

2.  On April 21, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal is requested of the appeal of the issues of entitlement to service connection for peptic acid syndrome, carpal tunnel syndrome of the right wrist, degenerative joint disease of the left knee, and migraine headaches, if the Board grants a 70 percent disability rating for PTSD and depressive disorder not otherwise specified from October 13, 2011 to January 6, 2014, and TDIU effective from June 1, 2013.

3.  In a separate decision under the same docket number, the Board is granting a 70 percent disability rating for PTSD and depressive disorder not otherwise specified from October 13, 2011 to January 6, 2014, and TDIU effective from June 1, 2013.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the April 21, 2016 hearing, the Veteran's counsel requested a withdrawal of the appeal of the issues of entitlement to service connection for hypertension, blood in the stool, hyperlipidemia, and degenerative joint disease of the left arm.  See April 2016 hearing transcript, page 1.  At that same hearing, the Veteran's counsel requested a withdrawal of the appeal of all other remaining issues - which include the issues of entitlement to service connection for peptic acid syndrome, carpal tunnel syndrome of the right wrist, degenerative joint disease of the left knee, and migraine headaches - if the Board grants a 70 percent disability rating for PTSD and depressive disorder not otherwise specified from October 13, 2011 to January 6, 2014, and TDIU effective from June 1, 2013.  See April 2016 hearing transcript, page 47.  In a statement received on April 22, 2016, which was dated April 19, 2016, the Veteran's counsel again requested a withdrawal of the appeal of all remaining issues - which include the issues of entitlement to service connection for peptic acid syndrome, carpal tunnel syndrome of the right wrist, degenerative joint disease of the left knee, and migraine headaches - if the Board grants a 70 percent disability rating for PTSD and depressive disorder not otherwise specified from October 13, 2011, to January 6, 2014, and TDIU effective from June 1, 2013.  The Board is granting a 70 percent disability rating for PTSD and depressive disorder not otherwise specified from October 13, 2011 to January 6, 2014, and TDIU effective from June 1, 2013, in a separate decision under the same docket number.  

In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to service connection for hypertension, blood in the stool, hyperlipidemia, degenerative joint disease of the left arm, peptic acid syndrome, carpal tunnel syndrome of the right wrist, degenerative joint disease of the left knee, and migraine headaches.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for hypertension, blood in the stool, hyperlipidemia, degenerative joint disease of the left arm, peptic acid syndrome, carpal tunnel syndrome of the right wrist, degenerative joint disease of the left knee, and migraine headaches.  The appeal as to these issues is dismissed.





ORDER

The appeal is dismissed.




______________________________             _______________________________    
      MICHAEL LANE			       K. PARAKKAL     Veterans Law Judge,                                                        Veterans Law Judge,
Board of Veterans' Appeals                                             Board of Veterans' Appeals




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


